198 F.2d 671
Jerome W. STEINHAUER and Florence M. Steinhauer, Doing Business as B-Line Service, Appellant,v.UNITED STATES of America.
No. 14492.
United States Court of Appeals Eighth Circuit.
August 28, 1952.

Appeal from the United States District Court for the District of Minnesota.
Freeman, King, Larson & Peterson and M. W. Gaughan, Minneapolis, Minn., for appellants.
Philip Neville, U. S. Atty., and Miles W. Lord, Asst. U. S. Atty., Minneapolis, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on stipulation of parties.